 


114 HR 2344 IH: Veterans Vocational Rehabilitation and Employment Improvement Act of 2015
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2344 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Wenstrup introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to make certain improvements in the vocational rehabilitation programs of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Vocational Rehabilitation and Employment Improvement Act of 2015. 2.Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs (a)In generalSection 3104(b) of title 38, United States Code, is amended by adding at the end the following new sentence: To the maximum extent practicable, a course of education or training may be pursued by a veteran as part of a rehabilitation program under this chapter only if the course is approved for purposes of chapter 30 or 33 of this title. The Secretary may waive the requirement under the preceding sentence to the extent the Secretary determines appropriate.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a course of education or training pursued by a veteran who first begins a program of rehabilitation under chapter 31 of title 38, United States Code, on or after the date that is one year after the date of the enactment of this Act. 3.Eligibility of certain veterans enrolled in vocational rehabilitation programs for specially adapted housing provided by the Secretary of Veterans Affairs (a)In generalSection 2101(a)(2)(A) of title 38, United States Code, is amended— 
(1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period and inserting ; or; and  
(3)by adding at the end the following new subparagraph:  (iii)has a disability for which the veteran is eligible for a rehabilitation program under chapter 31 of this title and is referred for assistance under this section pursuant to section 2107 of this title.. 
(b)Amount of assistanceSection 2102(d) of such title is amended— (1)in paragraph (1)— 
(A)by striking The aggregate and inserting (A) Except as provided in subparagraph (B), the aggregate; and (B)by inserting at the end the following new subparagraph: 
 
(B)The Secretary may waive the limitation in subparagraph (A) in the case of a veteran described in section 2101(a)(2)(A)(iii).; and (2)by adding at the end the following new paragraph: 
 
(4)The Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a biennial report on the use of the waiver authority under paragraph (1)(B).. (c)Bar to dual eligibility for home adaptation servicesSection 3102 of such title is amended by adding at the end the following new subsection: 
 
(c)Bar to dual eligibility for home adaptation servicesA person who receives adaptive housing assistance by reason of section 2101(a)(2)(A)(iii) of this title may not also receive home adaptation services under this chapter.. (d)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this Act. 
4.Authority to prioritize vocational rehabilitation services based on needSection 3104 of title 38, United States Code, as amended by section 3, is further amended by adding at the end the following new subsection:  (c) (1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of services under this chapter based on need, as determined by the Secretary. In evaluating need for purposes of this subsection, the Secretary shall consider disability ratings, the severity of employment handicaps, qualification for a program of independent living, income, and any other factor the Secretary determines appropriate. 
(2)Not later than 90 days before making any changes to the prioritization of the provision of services under this chapter as authorized under paragraph (1), the Secretary shall submit to Congress a plan describing such changes.. 5.Reduction in redundancy and inefficiencies in vocational rehabilitation claims processing (a)Vocational rehabilitation claimsThe Secretary of Veterans Affairs shall reduce redundancy and inefficiencies in the use of information technology to process claims for rehabilitation programs under chapter 31 of title 38, United States Code, by— 
(1)ensuring that all payments for and on behalf of veterans participating in a rehabilitation program under such chapter are only processed and paid out of one corporate information technology system, in order to eliminate the redundancy of multiple information technology payment systems; and (2)enhancing the information technology system supporting veterans participating in such a program to support more accurate accounting of services and outcomes for such veterans. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2016 $10,000,000 to carry out this section. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the changes made pursuant to subsection (a). 
 
